Exhibit 10.2

[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
 
 
 
 
 MUHTAR KENT
 
 
 
CHAIRMAN AND CHIEF EXECUTIVE OFFICER
 
 
ADDRESS REPLY TO:
THE COCA-COLA COMPANY
 
 
P.O. BOX 1734
 
 
 
 
ATLANTA, GA 30301
 
 
 
 
 __________
 
 
 
 
404 676-4082


 
 
 
 
FAX: 404 676-7721



April 29, 2015


Julie M. Hamilton
Atlanta, Georgia




Dear Julie,


We are delighted to confirm your new position as VP, Chief Customer and
Commercial Leadership Officer, job grade 19, with an effective date of March 1,
2015. You will continue to report to me. The information contained in this
letter provides details of your promotion.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be $425,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a job grade 19 is 75% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You will be expected to acquire and maintain share ownership at a level equal to
two times your base salary. As part of the Company’s ownership expectations, you
will have five years, or until December 31, 2019 to achieve this level of
ownership. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February. Further information regarding this requirement is enclosed.




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Exhibit 10.2

•
You will be eligible for the Company’s Financial Planning and Counseling program
which provides reimbursement of certain financial planning and counseling
services, up to $7,500 annually, subject to taxes and withholding.



•
You will be eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation. Further information regarding this benefit is enclosed.



•
This letter is provided as information and does not constitute an employment
contract.



Congratulations, Julie. I feel certain that you will find challenge,
satisfaction and opportunity in this new role and as we continue our journey
toward the 2020 Vision.


Sincerely,








/s/ Muhtar Kent


c:    Ceree Eberly
Shane Smith
Executive Compensation
GBS Executive Services


Enclosures:     Stock Ownership Program Enclosure
Financial Planning & Counseling Reimbursement Program Enclosure
Emory Executive Health Enclosure


I, Julie M. Hamilton, accept this offer:






Signature     /s/ Julie M. Hamilton            






Date:         May 1, 2015                





